Citation Nr: 0943723	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  08-18 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for the 
cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1944 to November 
1945.  He was a prisoner of war (POW) from December 1944 to 
May 1945.  He died in June 1980, and the appellant is his 
surviving spouse.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 2007 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The appellant's claim for service connection for the 
cause of the Veteran's death was last denied in a July 2003 
rating decision, and no appeal was initiated from that rating 
decision.

2.  Evidence associated with the claims file since the July 
2003 rating decision is not material and does not raise a 
reasonable possibility of substantiating the issue of 
entitlement to service connection for the cause of the 
Veteran's death.


CONCLUSION OF LAW

The evidence received since the July 2003 rating decision is 
not new and material, and therefore, the claim of entitlement 
to service connection for the cause of the Veteran's death is 
not reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the appellant's claim herein, VA has met all 
statutory and regulatory notice and duty to assist provisions 
under the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009). 

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  To satisfy this 
requirement, VA is required to look at the basis for the 
denial in the prior decision and to provide the claimant with 
a notice letter that describes what evidence would be 
necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In the context of a claim for dependency and indemnity 
compensation (DIC) benefits, § 5103(a) notice must include 
(1) a statement of the conditions, if any, for which service 
connection was in effect at the time of the Veteran's death; 
(2) an explanation of the evidence and information required 
to substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).  

Prior to initial adjudication, the RO's March 2007 letter 
satisfied the duty to notify provisions.  Additional letters 
were also provided to the Veteran in May 2008 and April 2009, 
after which the claim was readjudicated.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); see Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the RO's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the RO); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).  

In this case, the RO's notice letters in March 2007 and April 
2009 included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection for 
cause of death and information concerning why the appellant's 
specific claim was previously denied.  Hupp v. Nicholson, 21 
Vet. App. 342 (2007).  Consequently, the Board finds that 
adequate notice has been provided, as the appellant was 
informed about what evidence was necessary to substantiate 
the elements required to establish service connection for the 
cause of the Veteran's death that were found insufficient in 
the previous denial.  Specifically, the RO's April 2009 
letter provided the appellant with an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected, as service 
connection had not been established for any condition during 
the Veteran's lifetime.

With respect to the Dingess requirements, the RO's letters, 
dated in March 2007 and May 2008, provided the appellant with 
notice of what type of information and evidence was needed to 
establish disability ratings, as well as notice of the type 
of evidence necessary to establish an effective date.  
Accordingly, with these letters, the RO effectively satisfied 
the remaining notice requirements with respect to the issue 
on appeal.  Further, the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim, including the opportunity to 
present pertinent evidence.

As for the Veteran's claim to reopen, the VCAA explicitly 
provides that "[n]othing in [38 U.S.C.A. § 5103A] shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in [38 U.S.C.A. § 5108]."  38 
U.S.C.A. § 5103A(f).  Nevertheless, VA has a duty, in order 
to assist claimants, to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  

In this case, the duty to assist the appellant has also been 
satisfied.  The RO has made all reasonable attempts to obtain 
the Veteran's service treatment records.  A July 2009 
response from the National Personnel Records Center (NPRC) 
indicated that the Veteran's service treatment records and 
Surgeon General records were destroyed in a fire at the NPRC 
in 1973.  A formal finding of service treatment records 
unavailability was then added to the Veteran's claims folder, 
and the appellant was notified of these circumstances in an 
August 2009 letter.  O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).

The RO has obtained all available VA treatment records, as 
well as the Veteran's death certificate.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In addition, a VA medical 
opinion was prepared to determine whether the Veteran's cause 
of death was related to his military service.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  This medical opinion 
was based upon a complete review of the Veteran's claims 
file, and the VA examiner provided a written rationale for 
the conclusion reached.  See Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007).  Finally, there is no indication in the 
record that additional evidence relevant to the issue decided 
herein is available and not part of the claims file.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all of the evidence submitted by the Veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (finding that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show.  The Veteran should not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (holding that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant).

The appellant is claiming service connection for the cause of 
the Veteran's death.  Specifically, the appellant attributes 
the Veteran's death to the conditions he incurred while being 
held as a POW.

The Veteran's death certificate indicated that he died of 
transitional cell carcinoma of the bladder in June 1980, at 
the age of 63.  During his lifetime, service connection was 
not established for any disability.  

Rating decisions denying service connection for the cause of 
the Veteran's death were issued in March 1981, March 1998, 
and July 2003.  At the time of the most recent denial in July 
2003, the evidence of record did not show that the Veteran's 
cause of death, recorded in his death certificate as 
transitional cell carcinoma of the bladder, was related to 
his military service.  The appellant was provided notice of 
the July 2003 rating decision later that same month, however, 
she did not file an appeal.  Accordingly, the July 2003 
rating decision is final.  See 38 C.F.R. § 7105.

A claim may be reopened if the claimant presents new and 
material evidence with respect to a claim which has been 
previously denied and which is final.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  If the claim is so reopened, it will be 
reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; 
Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 
Vet. App. 140 (1991).

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  Service connection for certain chronic 
diseases, including malignant tumors, will be presumed if 
they are manifest to a compensable degree within the year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  Service connection 
may also be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).

If a Veteran is a former POW, certain, enumerated diseases 
shall be granted service connection if manifest to a 
compensable degree at any time after discharge or release 
from active service, even though there is no record of such 
disease during service.  38 C.F.R. §§ 3.307, 3.309(c).  
However, the list of qualifying diseases does not include 
transitional cell carcinoma of the bladder.  38 U.S.C.A. § 
1112(b); 38 C.F.R. § 3.309(c).

VA death benefits are payable to the surviving spouse of a 
Veteran if the Veteran died from a service-connected 
disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 
3.5, 3.312 (2009).  In order to establish service connection 
for the cause of the Veteran's death, the evidence must show 
that a disability incurred in or aggravated by active service 
was the principal or contributory cause of death.  38 C.F.R. 
§ 3.312.

In order to constitute the principal cause of death, the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death, but rather it must be shown that there 
was a causal connection between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(b), 
(c).

The RO's July 2003 rating decision denied the appellant's 
claim of entitlement to service connection for the cause of 
the Veteran's death on the basis that the cause of death, 
transitional cell carcinoma, was not service-connected on 
either a direct and/or presumptive basis.  The RO determined 
that although the Veteran's service treatment records were 
not available in this case, there was no evidence of 
transitional cell carcinoma during military service or within 
one year following his separation from service.  The RO also 
indicated that while the Veteran was a former POW, his cause 
of death, transitional cell carcinoma, is not among the 
presumptive diseases listed under § 3.309(c).

At the time of the RO's July 2003 rating decision, post 
service medical evidence revealed treatment and diagnosis of 
transitional cell carcinoma beginning in 1978, over 30 years 
after his discharge from the service.  Specifically, a 
January 1979 VA operation record noted that the Veteran was 
seen in November 1978 after having two episodes of post 
voiding hematuria.  The report noted a diagnosis of invasive 
transitional cell carcinoma of the prostatic urethra for 
which he underwent a superficial transurethral resection of 
the prostate.

Evidence added to the record since the time of the last final 
denial in July 2003 includes statements from the appellant, 
copies of the Veteran's separation and discharge reports, his 
certificate of death, an August 1951 letter from the War 
Claims Commission to the Veteran notifying him of an award of 
benefits for his imprisoned period, and a July 2009 VA 
medical opinion.

The separation and discharge reports, the death certificate, 
and the August 1951 letter from the War Claims Commission 
submitted herein are duplicative, as they were of record at 
the time of the July 2003 rating decision, and thus, cannot 
be considered to be new evidence.  38 C.F.R. § 3.156(a).  
Accordingly, it is not sufficient to warrant a reopening of 
the appellant's claim.  Id.  

In support of her claim to reopen, the appellant has 
submitted statements alleging that the physical treatment, to 
include dietary restrictions, the Veteran endured during his 
POW captivity, contributed to his susceptibility to cancer, 
the cause of death.  These statements, however, merely 
reiterate the appellant's contentions which were of record at 
the time of the July 2003 rating decision, and therefore 
these additional statements are cumulative of evidence 
previously considered.  Moreover, these statements are not 
material as lay assertions of medical causation cannot serve 
as a predicate to reopen a previously denied claim.  Moray v. 
Brown, 5 Vet. App. 211 (1995).

In July 2009, the RO obtained a medical opinion from the VA 
Medical Center where the Veteran was treated prior to his 
death.  Specifically, the examiner was asked to render an 
opinion as to whether the Veteran's fatal transitional cell 
carcinoma of the bladder was caused by his POW captivity, to 
include a depressed immune system.  The complete claims file 
was sent to the examiner to assist in rendering the opinion.  
The examiner opined that the Veteran's fatal cancer was 
"less likely as not" related to "his POW captivity under 
which he unquestionably suffered a significantly malnourished 
diet."  The examiner noted that the initial diagnosis was 
metastatic transitional cell carcinoma of the prostatic 
urethra; however the death certificate recorded transitional 
cell carcinoma of the bladder.  The examiner considered each 
condition and explained the well-documented risk factors for 
both conditions.  The examiner then concluded that "the 
overwhelming likelihood in the genesis of the Veteran's 
carcinoma" was "more likely" one of the well known risk 
factors for transitional cell carcinoma, rather than the 
Veteran's inservice POW status.  Although the July 2009 VA 
medical opinion is new, it is not material in that it does 
not raise a reasonable possibility of substantiating the 
issue of entitlement to service connection for the cause of 
the Veteran's death.  Accordingly, it is not sufficient to 
warrant a reopening of the appellant's claim.  Id.  

In summary, the evidence received since the July 2003 rating 
decision does not raise a reasonable possibility of 
substantiating the claim.  Since the additional evidence 
received since the July 2003 rating decision does not raise a 
reasonable possibility of substantiating the appellant's 
claim, it does not constitute new and material evidence 
sufficient to reopen the appellant's claim of entitlement to 
service connection for the Veteran's cause of death.  

Because new and material evidence to reopen her finally 
disallowed claim has not been submitted, the benefit of the 
doubt doctrine is not for application.  Annoni v. Brown, 5 
Vet. App. 463 (1993).


ORDER

New and material evidence not having been submitted, the 
claim to reopen the issue of entitlement to service 
connection for the cause of the Veteran's death is denied.


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


